1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    LYRALISA LAVENA STEVENS,                         )   Case No.: 1:17-cv-01002-AWI-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION FOR
10            v.                                          THE COURT TO TAKE NOTICE OF OFFERED
                                                      )
                                                          CONSENT DECREE
11                                                    )
     JEFFREY BEARD, et al.,
                                                      )   [ECF No. 32]
12                    Defendants.                     )
                                                      )
13                                                    )
14            Plaintiff Lyralisa Lavena Stevens is appearing pro se and in forma pauperis in this civil rights
15   action pursuant to 42 U.S.C. § 1983.
16            On February 22, 2019, Plaintiff filed a motion for the Court to take notice of the offered
17   consent decree. (ECF No. 32.) Plaintiff is advised that settlement offers and/or negotiations between
18   the parties shall not be filed with the Court and the parties are free to engage in ongoing settlement
19   negotiations amongst themselves. If both parties believe a settlement conference will be beneficial,
20   they may contact the Court and a settlement conference will be arranged. Accordingly, Plaintiff’s
21   motion for the Court to take notice of the offered consent decree is denied.
22
23   IT IS SO ORDERED.
24
     Dated:        March 7, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
